DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims have been amended, cancelled or newly added.  Accordingly, claims 1-18 remain pending in the application.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) drawn to an integrated biomaterial for bone tissue regeneration, the integrated biomaterial comprising: a lower structure comprising an extracellular matrix protein and a bone mineral component; and an upper layer comprising an extracellular matrix protein in the reply filed on 6/23/2021 is acknowledged.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Accordingly, claims 1-7 are currently under examination.

Nucleotide and/or Amino Acid Sequence Disclosures
Applicant’s sequence disclosure is acknowledged and in compliance with sequence rules.

Information Disclosure Statement
	The IDS’s dated 12/16/2019, 10/22/2020, 4/20/2021 and 8/19/2021 have been considered.  Signed copies are enclosed herewith.

Specification
Page 25 of the instant specification appears to include a language that is not English.  37 CFR 1.52(b) requires the application to be in the English language.  Correction is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleeson et al. (US 2015/0257870 A1, Sep. 17, 2015; hereafter as “Gleeson”) as evidenced by Captal® ‘R’ Unsintered Hydroxyapatite Technical Data Sheet (2016).
	The instant invention is drawn to an integrated biomaterial for bone tissue regeneration, the integrated biomaterial comprising: a lower structure comprising an extracellular matrix 
	Regarding instant claims 1 and 2, Gleeson teaches multilayer scaffolds for tissue engineering applications including a particular embodiment drawn to a two layer scaffold comprising a base bone layer composed of type I collagen and hydroxyapatite (a bone mineral component) and a top cartilage layer composed of type I and type II collagen (abstract; [0012] and [0100]).
	Regarding instant claim 3, Gleeson teaches the particular hydroxyapatite powder, Captal® ‘R’ Reactor Powder by Plasma Biotal ([0102]) which is a synthetic hydroxyapatite as evidenced by the Captal® ‘R’ Unsintered Hydroxyapatite Technical Data Sheet.
	Regarding instant claim 6, Gleeson teaches 1.2 g of collagen in the base bone layer and 0.8 g of collagen in the top cartilage layer (Example 1; [0101] and [0105]).  A ratio of 0.8 to 1.2 is equivalent to a ratio of 0.67 to 1.0 which falls into the claimed ratio range of 0.13-1.3 to 1.
	Thus, the teachings of Gleeson render the instant claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2015/0257870 A1, Sep. 17, 2015; hereafter as “Gleeson”) as evidenced by Captal® ‘R’ Unsintered Hydroxyapatite Technical Data Sheet (2016), as applied to claim 1 above.
	The instant invention is described above.
	Gleeson teaches the elements discussed above.  Gleeson also teaches ratios of hydroxyapatite to collagen with respect to a suspension of said components to be utilized in a layer of the scaffold ([0057]).  Gleeson also teaches Gleeson also teaches in Example 1 that hydroxyapatite can be included in the base bone layer up to 500 wt% of the collagen in said layer ([0100]).  Utilizing the values taught in Example 1 (i.e., 2 g total collagen to 6 g hydroxyapatite), Gleeson teaches up to 75% hydroxyapatite and 25% collagen total in the two layer scaffold ([0100]-[0105]).  Gleeson further teaches varying/optimizing the composition of each layer in 
Gleeson is silent to explicitly including a bone mineral component (e.g., hydroxyapatite) in the range of 80-95% with respect to the total weight of the integrated biomaterial (instant claim 4) and a total (upper and lower layers) extracellular matrix protein (e.g., collagen) in the range of 5-20% with respect to the total weight of the integrated biomaterial (instant claim 5).
MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists... Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.
MPEP 2144.05(II)(A) also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amounts of hydroxyapatite and collagen by way of routine experimentation with a reasonable expectation of success because Gleeson teaches an embodiment that is “merely close” to the claimed range and further that varying/optimizing the amounts of hydroxyapatite and collagen would have allowed for optimization of the properties of the scaffold and its effect on repairing an osteochondral defect.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known (MPEP 2144.05(II)(A)).  
The teachings of Gleeson render the instant claims prima facie obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2015/0257870 A1, Sep. 17, 2015; hereafter as “Gleeson”) as evidenced by Captal® ‘R’ Unsintered Hydroxyapatite Technical Data Sheet (2016), as applied to claim 1 above, in view of McKay (US 2010/0049322 A1, Feb. 25, 2010, hereafter as “McKay”).
	The instant invention is described above.
	Gleeson teaches the elements discussed above.
	Gleeson is silent to “an anti-inflammatory functional material” (instant claim 7).
	McKay teaches an osteochondral repair implant comprising a tissue scaffold to allow growth of at least bone and/or cartilage at the site of repair and a biodegradable carrier ([0009]).  McKay teaches said scaffold and/or carrier can include hydroxyapatite as well as collagen ([0044], [0045], [0082] and [0083]). McKay further teaches that said scaffold and/or carrier can include therapeutic agents such as an anti-inflammatory agent ([0124]).
Gleeson and McKay are both drawn to implantable compositions for osteochondral repair comprising hydroxyapatite and collagen, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an anti-inflammatory agent into the invention of Gleeson as suggested by McKay with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because McKay teaches that including an anti-inflammatory agent in an implantable osteochondral repair 
The combined teachings of Gleeson and McKay render the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617